Title: From Thomas Jefferson to Stevens Thomson Mason, 3 September 1802
From: Jefferson, Thomas
To: Mason, Stevens Thomson


          
            Dear Sir
            Monticello Sep. 3. 1802.
          
          I have taken time to press on Colo. Monroe your purpose of resigning & the importance of his filling the vacancy. but he has firmly made up his mind to return to the business of the law, has bought a place near Richmond, and will go into no public business. in this state of things the Commonwealth must not be deserted. you must [. . .] look abroad and see who [could] be sent to the Senate. I hope therefore you will reconsider your purpose. be assured that all is not yet re[newed]. the lies and misrepresentations of the federalists have prevented the [im]pression of a great deal of the good we have done, & given it the [. . .] of ill in effect or in design: and their lies are so little contradicted that they have effect. add to this that the session of Congress after the next (when we hope to have ⅔ in the Senate) will be the most important one we have seen or shall see for some time. I think if the republicans will hold on a little longer till the effect of our measures and their object is [generally felt] & acknoleged we shall never more be in danger, but for the present be assured the fermentation is not allayed. I hope therefore you will consent to be elected again.—I shall be at Washington the last of this month. Accept assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
        